ON PETITION EOR REHEARING.
AILSHIE, J.
A petition for a rehearing has been filed in this ease, and we have given the matters therein urged our further consideration.
There is neither merit nor justice in the contention made by appellant. Under the suggestion made by this court on a former appeal, the appellant has been decreed the right to redeem his land by payment of principal and interest due; he has occupied the land and had the use of the same for *92many years, and during all this time has paid nothing on this indebtedness, and in the meanwhile the respondent’s money has been invested on the faith of the security of this property. Respondent must be paid for the use of her money. A tender, in order to -cut off the running of interest, must be made in good faith and in such manner and under such circumstances as the creditor may understand its purpose and the terms and conditions under which it is made. It is clear that at the time the alleged tender was made, it was not upon the theory that it was in payment of a mortgage debt or that any mortgage existed. The petition should be denied, and it is so ordered. . .
In view of the fact that the petition has been pending for a considerable length of time, it is ordered that the time for payment of the judgment as directed by the original opinion herein be extended to the first day of October, 1911, and in all other respects the judgment and decree will stand as directed by the original opinion herein. ■'
Sullivan, J., concurs.